Exhibit 10.8A

 

TIME-BASED RESTRICTED STOCK UNITS AGREEMENT

PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.

2018 STOCK INCENTIVE PLAN

 

THIS AGREEMENT is made as of the Grant Date, by Omega Healthcare Investors, Inc.
(the “Company”) to ______________ (the “Recipient”).

 

Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Recipient the number of Restricted Stock Units set forth
below (the “Restricted Stock Units Grant” or the “Award”). Underlined and
capitalized captions in Items A through G below shall have the meanings therein
ascribed to them.

 

A.        Grant Date:___________, 20__.

 

B.         Plan: (under which Restricted Stock Units Grant is granted): Omega
Healthcare Investors, Inc. 2018 Stock Incentive Plan.

 

C.         Restricted Stock Units:  ______ Restricted Stock Units, which
represents the right of the Recipient to receive upon vesting the same number of
shares of the Company’s common stock (“Common Stock”), subject to adjustment as
provided in the attached Terms and Conditions.

 

D.        Dividend Equivalents:  Each Restricted Stock Unit shall accrue
Dividend Equivalents, an amount equal to the dividends payable on one share of
Common Stock to a shareholder of record on or after January 1, 20__ and until
the date that the shares of Common Stock attributable to the Vested Stock Units
are issued or the Restricted Stock Units are forfeited.

 

E.         Distribution Date of Common Stock:  The shares of Common Stock
attributable to the Vested Stock Units (as defined below) shall be issued to the
Recipient on the date the Restricted Stock Units become vested. Notwithstanding
the foregoing or any other provision hereof, distribution of the shares of
Common Stock shall be delayed to the extent provided in any deferral agreement
between the Recipient and the Company as a result of the Recipient’s valid
election to defer.

 

F.         Distribution Date of Dividend Equivalents:  The Dividend Equivalents
shall be paid to the Recipient on the same date that the related dividends are
paid to shareholders of record, subject to required tax withholding; provided,
however that any Dividend Equivalents that are accrued and owing as of the Grant
Date shall be paid within twenty  (20) days after the Grant
Date.  Notwithstanding the foregoing or any other provision hereof, distribution
of Dividend Equivalents shall be delayed to the extent provided in any deferral
agreement between the Recipient and the Company as a result of the Recipient’s
valid election to defer and shall be paid in the form provided in such
agreement.

 

 





--------------------------------------------------------------------------------

 



G.        Vesting Schedule:  The Restricted Stock Units shall vest according to
the Vesting Schedule attached hereto as Exhibit 1 (the “Vesting Schedule”).  The
Restricted Stock Units which have become vested pursuant to the Vesting Schedule
are herein referred to as the “Vested Stock Units.”

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the Grant Date
set forth above.

 

 

OMEGA HEALTHCARE INVESTORS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 





2

--------------------------------------------------------------------------------

 



TERMS AND CONDITIONS TO THE

TIME-BASED RESTRICTED STOCK UNITS AGREEMENT

PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.

2018 STOCK INCENTIVE PLAN

 

1.         Vested Stock Units.  Upon vesting, the Company shall cause the shares
of Common Stock attributable to the Vested Stock Units to be issued in
book-entry form in the name of the Recipient.

 

2.         Tax Withholding, Dividends Equivalents.  Payment of Dividend
Equivalents is subject to required tax withholding.

 

3.         Tax Withholding, Shares.

 

(a)        The minimum required amount of the tax withholding obligations
imposed on the Company,  or at the Company’s discretion if tax withholding is
required, tax withholding up to the maximum statutory rates, by reason of the
issuance of the shares of Common Stock attributable to Vested Stock Units shall
be satisfied by reducing the actual number of shares of Common Stock by the
number of whole shares of Common Stock which, when multiplied by the Fair Market
Value of the Common Stock on the Distribution Date of Common Stock, is
sufficient, together with cash in lieu of any fractional share, to satisfy such
tax withholding, assuming that (i) the Recipient does not make a valid election
to satisfy tax withholding in cash pursuant to Subsection (b), and (ii) the
Committee does not determine that tax withholding will be required to be
satisfied in another manner.

(b)        However, the Recipient may elect in writing by notice to the Company
received at least ten (10) days before the earliest Distribution Date of Common
Stock to satisfy such tax withholding obligation in cash by the earliest
Distribution Date of Common Stock, as provided in Subsection (a)(i). If the
Recipient fails to timely satisfy payment of the cash amount, then Subsection
(a) shall apply.

(c)        To the extent that the Recipient is required to satisfy the tax
withholding obligation in this Section in cash, the Company shall withhold the
cash from any cash payments then owed to the Recipient, or if none, the
Recipient shall timely remit the cash amount.

(d)        If the Recipient does not timely satisfy payment of the tax
withholding obligation, the Recipient will forfeit the Vested Stock Units.

4.         Restrictions on Transfer of Restricted Stock Units. Except for the
transfer of any Restricted Stock Units by bequest or inheritance, the Recipient
shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Restricted Stock Units.  Any such disposition not made in accordance
with this Agreement shall





3

--------------------------------------------------------------------------------

 



be deemed null and void.  Any permitted transferee under this Section shall be
bound by the terms of this Agreement.

 

5.         Change in Capitalization.

 

(a)        The number and kind of shares issuable under this Agreement shall be
proportionately adjusted for nonreciprocal transactions between the Company and
the holders of Common Stock that cause the per share value of the shares of
Common Stock subject to this Award to change, such as a stock dividend, stock
split, spinoff, or rights offering (each an “Equity Restructuring”).  No
fractional shares shall be issued in making such adjustment.

 

(b)        In the event of a merger, consolidation, extraordinary dividend, sale
of substantially all of the Company’s assets or other material change in the
capital structure of the Company, or a tender offer for shares of Common Stock,
or other reorganization of the Company, in each case that does not result in an
Equity Restructuring or a Change in Control, the Compensation Committee shall
take such action to make such adjustments with respect to the Restricted Stock
Units as the Compensation Committee, in its sole discretion, determines in good
faith is necessary or appropriate, including, without limitation, adjusting the
number and class of securities subject to the Award, substituting cash, other
securities, or other property to replace the Award, or removing of restrictions.

 

(c)        All determinations and adjustments made by the Compensation Committee
pursuant to this Section will be final and binding on the Recipient. Any action
taken by the Compensation Committee need not treat all recipients of awards
under the Plan equally.

 

(d)        The existence of the Plan and the Restricted Stock Units Grant shall
not affect the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Common
Stock or the rights thereof, the dissolution or liquidation of the Company, any
sale or transfer of all or part of its business or assets, or any other
corporate act or proceeding.

 

6.         Governing Laws.  This Award shall be construed, administered and
enforced according to the laws of the State of Maryland; provided, however, no
shares of Common Stock shall be issued except, in the reasonable judgment of the
Compensation Committee, in compliance with exemptions under applicable state
securities laws of the state in which Recipient resides, and/or any other
applicable securities laws.

 

7.         Successors.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.

 





4

--------------------------------------------------------------------------------

 



8.         Notice.  Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the Recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

 

9.         Severability.  In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

10.       Entire Agreement.  This Agreement, together with the terms and
conditions set forth in the Plan, expresses the entire understanding and
agreement of the parties with respect to the subject matter. In the event of a
conflict between the terms of the Plan and this Agreement, the Plan shall
govern.

 

11.       Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and injunction in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative.

 

12.       No Right to Continued Retention.  Neither the establishment of the
Plan nor the award of Restricted Stock Units hereunder shall be construed as
giving Recipient the right to continued service with the Company or an
Affiliate.

 

13.       Tax Effects under 409A.  It is intended that the Award under this
Agreement be exempt from Section 409A of the Internal Revenue Code (the “Code”)
to the maximum extent possible, and to the extent that it is subject to Code
Section 409A, that it comply with Code Section 409A. All provisions of this
Agreement shall be construed consistent with that intent. More specifically, the
Award under this Agreement is intended to be exempt from Code Section 409A as a
short-term deferral pursuant to Treas. Regs. Section 1.409A-1(b)(4) (except to
the extent payment is delayed as provided in any deferral agreement between the
Recipient and the Company as a result of the Recipient’s valid election to defer
as provided in Item E or F on the cover page of this Agreement).  But if and to
the extent that the Award does not qualify as a short-term deferral,
notwithstanding any other provision of this Agreement, payment shall be made
only in accordance with Code Section 409A, such that if payment is being made as
a result of the Recipient’s termination of employment, that shall be construed
to require a “separation from service” as defined under Code Section 409A and
payment will be delayed for any “specified employee” as defined under Code
Section 409A to the extent required to comply with Code Section
409A(a)(2)(B)(i).  The Company does not guarantee to the Recipient that the
Award will not be subject to tax under 409A, and if it is, the Recipient shall
be solely responsible for such tax.

 





5

--------------------------------------------------------------------------------

 



14.       Headings and Capitalized Terms.  Except as otherwise provided in this
Agreement, section headings used herein are for convenience of reference only
and shall not be considered in construing this Award.  Capitalized terms used,
but not defined, in this Agreement shall be given the meaning ascribed to them
in the Plan.

 

15.       Definitions.  As used in these Terms and Conditions and this
Agreement:

 

“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company or an Affiliate, or, if there is
none, then Cause shall mean the occurrence of any of the following events:

 

(a)        willful refusal by the Recipient to follow a lawful direction of the
person to whom the Recipient reports or the Board of Directors of the Company
(the “Board”), provided the direction is not materially inconsistent with the
duties or responsibilities of the Recipient’s position with the Company or an
Affiliate, which refusal continues after the Board has again given the direction
in writing;

 

(b)        willful misconduct or reckless disregard by the Recipient of the
Recipient’s duties or with respect to the interest or material property of the
Company or an Affiliate;

 

(c)        material breach by the Recipient of the Intellectual Property
Agreement between the Recipient and  the Company, which causes material harm to
the Company or an Affiliate;

 

(d)        any act by the Recipient of fraud against, material misappropriation
from or significant dishonesty to either the Company or an Affiliate, or any
other party, but in the latter case only if in the reasonable opinion of at
least two-thirds of the members of the Board (excluding the Recipient), such
fraud, material misappropriation, or significant dishonesty could reasonably be
expected to have a material adverse impact on the Company or its Affiliates; or

 

(e)        commission by the Recipient of a felony as reasonably determined by
at least two-thirds of the members of the Board (excluding the Recipient).

 

“Change in Control” means any one of the following events which occurs following
the Grant Date:

 

(a)        the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
the Company or any employee benefit plan of the Company or an Affiliate, or any
corporation pursuant to a reorganization, merger or consolidation, of equity
securities of the Company that in the aggregate represent thirty percent (30%)
or more of the total voting power of the Company’s then outstanding equity
securities;





6

--------------------------------------------------------------------------------

 



(b)        the acquisition, directly or indirectly, by any “person” or “persons”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended), other than the Company or any employee benefit plan of
the Company or an Affiliate, or any corporation pursuant to a reorganization,
merger or consolidation of equity securities of the Company, resulting in such
person or persons holding equity securities of the Company that, together with
equity securities already held by such person or persons, in the aggregate
represent more than fifty percent (50%) of the total fair market value or total
voting power of the Company’s then outstanding equity securities;

 

(c)        individuals who as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

 

(d)        a reorganization, merger or consolidation, with respect to which
persons who were the holders of equity securities of the Company immediately
prior to such reorganization, merger or consolidation, immediately thereafter,
own equity securities of the surviving entity representing less than fifty
percent (50%) of the combined ordinary voting power of the then outstanding
voting securities of the surviving entity; or

 

(e)        the acquisition within a twelve (12) month period, directly or
indirectly, by any “person” or “persons” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
any corporation pursuant to a reorganization, merger or consolidation, of assets
of the Company that have a total gross fair market value equal to or more than
eighty-five percent (85%) of the total gross fair market value of all of the
assets of the Company immediately before such acquisition.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement (a) unless the event also constitutes a
“change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(v), or (b) by reason of any actions or events
in which the Recipient participates in a capacity other than in his capacity as
an officer, employee, or director of the Company or an Affiliate.

 

“Good Reason” shall have the meaning set forth in the employment agreement then
in effect between the Recipient and the Company or an Affiliate, or, if there is
none, then Good Reason shall mean   the occurrence of an event listed in (a)
through (c) below:

 





7

--------------------------------------------------------------------------------

 



(a)        the Recipient experiences a material diminution of the Recipient’s
responsibilities of the Recipient’s position, as reasonably modified by the
person to whom the Recipient reports or the Board from time to time, such that
the Recipient would no longer have responsibilities substantially equivalent to
those of other executives holding equivalent positions at companies with similar
revenues and market capitalization;

 

(b)        the Company or the Affiliate which employs the Recipient reduces the
Recipient’s annual base salary or annual bonus opportunity at high, target or
threshold performance as a percentage of annual base salary; or

 

(c)        the Company or the Affiliate which employs the Recipient requires the
Recipient to relocate the Recipient’s primary place of employment to a new
location that is more than fifty (50) miles from its current location
(determined using the most direct driving route), without the Recipient’s
consent;

 

provided however, as to each event in Subsection (a) through (c),

 

(i)         the Recipient gives written notice to the Company within ten (10)
days following the event or receipt of notice of the event of the Recipient’s
objection to the event;

 

(ii)       the Company or the Affiliate which employs the Recipient fails to
remedy the event within ten (10) days following the Recipient’s written notice;
and

 

(iii)      the Recipient terminates his employment within thirty (30) days
following the Company’s and the Affiliate’s failure to remedy the event.

 

 



8

--------------------------------------------------------------------------------

 



EXHIBIT 1

 

VESTING SCHEDULE

 

A.        Except as provided in Items B and C below, the Restricted Stock Units
shall become Vested Stock Units in accordance with the schedule below:

Date

    

Percentage of Restricted

Stock Units which are Vested Stock Units

 

 

 

December 31, 20__

 

100%

 

, provided the Recipient must remain an employee, director or consultant of the
Company or an Affiliate through the indicated date set forth above to vest in
accordance with the schedule above.

 

B.        Except as provided in Item C below, if the Recipient ceases services
as an employee, director or consultant of the Company and all Affiliates due to
the Recipient’s death or Disability, the Recipient resigns from the Company and
all Affiliates for Good Reason, or the Company and all Affiliates terminate the
Recipient’s employment without Cause, (each such event referred to as a
“Qualifying Termination”) in the year set forth in the schedule below, then the
percentage of the Restricted Stock Units in the schedule set forth below
(rounded to the closest whole number of Restricted Stock Units) shall become
Vested Stock Units as of the date of the Qualifying Termination if they have not
been previously forfeited:

 

Year of Qualifying Termination

Percentage of Restricted

Stock Units which are Vested Stock Units

 

 

20__

331/3%

20__

662/3%

20__

100%

 

C.        Notwithstanding Item B above, if a Change in Control occurs on or
after the Grant Date and on or before December 31, 20__, and within (i) sixty
(60) days before the Change in Control or (ii) after the Change in Control, the
Recipient incurs a Qualifying Termination, then all Restricted Stock Units which
have not previously become Vested Stock Units pursuant to Item B above shall
become Vested Stock Units as of the later of the date of the Change in Control
or the date of the Qualifying Termination, if they have not been previously
forfeited.

 

D.       Restricted Stock Units which have not become Vested Stock Units as of
the earlier of December 31, 20__ or, except as provided in Item C above, the
Recipient’s cessation of services as an employee, director, or consultant of the
Company and all Affiliates shall be forfeited.

 

Exhibit 1 – Page 1

--------------------------------------------------------------------------------